Citation Nr: 1100745	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  03-28 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include generalized anxiety disorder (GAD) and 
posttraumatic stress disorder (PTSD).    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1967 to November 
1969.   

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the RO in 
Indianapolis, Indiana, which denied reopening a claim for service 
connection for an acquired psychiatric disorder to include GAD 
and PTSD.  The matter was reopened by the Board in a January 2006 
decision.  This case was most recently remanded by the Board in 
August 2009 for further development and is now ready for 
disposition.  


FINDING OF FACT

1.  The Veteran does not have a diagnosis of PTSD during the 
course of this appeal.

2.  An acquired psychiatric disorder, to include GAD and a 
delusional disorder, was not shown in service or for many years 
thereafter; and, the competent and credible evidence does not 
establish a link between any currently diagnosed psychiatric 
disorder and the Veteran's active service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include GAD and PTSD, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.304(f), 4.125 
(2010).  




(CONTINUED NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Letters satisfying the notice requirements under 38 C.F.R. 
§ 3.159(b)(1) were sent to the Veteran in August 2002, prior to 
the initial RO decision that is the subject of this appeal.  
Follow up letters were sent in February 2006, May 2006 and August 
2009.  The letters informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  Additionally, the letters asked the Veteran 
to provide specific details with respect to his claimed in-
service stressors, to include locations, approximate dates 
(within a two-month time frame), and the unit of assignment of 
those involved.  Letters dated in May 2006, August 2009, and 
October 2009 also advised the Veteran as to how VA assigns 
disability ratings and effective dates as per Dingess.  

With these letters, the RO effectively satisfied the notice 
requirements with respect to the issue on appeal, which was most 
recently readjuciated in a June 2010 supplemental statement of 
the case.  Under these circumstances, the Board finds that 
adequate notice was provided to the Veteran prior to the transfer 
and certification of his case to the Board.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, such 
as an statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

Next, VA has a duty to assist a Veteran in the development of the 
claim.  This duty includes assisting him in the procurement of 
service treatment records and other pertinent records, and 
providing an examination when necessary.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2010).  The Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the 
Veteran's service treatment records, identified private treatment 
records, and VA outpatient treatment records are associated with 
the claims folder.  

Additionally, the Veteran was provided an opportunity to testify 
before the Decision Review Officer (DRO) in March 2004.  In 
Bryant v. Shinseki, 23 Vet.App. 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) recently held that 
38 C.F.R. 3.103(c)(2) (2010) requires that a hearing officer who 
chairs a hearing fulfill two duties to comply with the above the 
regulation.  These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked.  Here, during the 
hearing, the DRO the identified the issue on appeal and through 
his questioning essentially indicated the need for evidence 
showing a current disability and evidence relating his disorder 
to service.  The DRO hearing officer also sought to identify any 
pertinent evidence not currently associated with the claims 
folder that might have been overlooked or was outstanding that 
might substantiate the claims.

Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has 
identified any prejudice in the conduct of the Board hearing.  By 
contrast, the Veteran, through his testimony, demonstrated that 
he had actual knowledge of the element(s) necessary to 
substantiate his claim for benefits.  As such, the Board finds 
that, consistent with Bryant, the undersigned complied with the 
duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can 
adjudicate the claim(s) based on the current record.

Next, in its January 2006 remand, the Board required the RO/AMC 
to verify the Veteran's stressors with the U.S. Army and Joint 
Services Records Research Center (JSRRC) (formerly U.S. Armed 
Services Center for Research of Unit Records (USASCRUR).  Such an 
attempt was made and the JSRRC provided comprehensive combat 
information on a different unit than the unit listed on the 
Veteran's DD-214.  His service treatment records reflect that he 
was treated at that unit's aid station during his Vietnam service 
and he also indicated in a June 2002 written statement that he 
was assigned to that unit in Vietnam.  Therefore, the Board finds 
that the RO/AMC substantially complied with the remand to verify 
the stressor in question by requesting information regarding the 
unit other than that listed on the DD-214.  

Additionally, the Board finds that the RO/AMC substantially 
complied with its August 2009 remand as Social Security records 
and outpatient treatment records were associated with the file, 
and the Veteran was provided with an adequate psychological 
examination in February 2010. 

Moreover, the Veteran underwent VA examinations in September 2008 
and February 2010.  The Board finds that the examinations were 
adequate for rating purposes as the examiners obtained a thorough 
history from the Veteran, reviewed the Veteran's C-file, and 
conducted thorough psychological examinations. There is no 
indication that the examiners were not fully aware of the 
Veteran's past medical history or that they misstated any 
relevant facts.  

Based on the foregoing, the Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2010).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2010).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).

	Service connection may only be granted for a current disability; 
when a claimed condition is not shown, there may be no grant of 
service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability).  "In 
the absence of proof of a present disability there can be no 
valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The Court has held that the "current disability" 
requirement is satisfied "when a claimant has a disability at the 
time a claim for VA disability compensation is filed or during 
the pendency of that claim . . . even though the disability 
resolves prior to the Secretary's adjudication of the claim." See 
McClain v. Nicholson, 21 Vet. App. 319 (2007).

In this case, the Veteran alleges that he suffers from PTSD 
because he was affected by events during service in Vietnam: (1) 
that his unit underwent mortar fire everyday; (2) hand grenades 
were thrown at him; (3) he was ordered to fire into a village not 
knowing whom he may have hit; and (4) in August 1969, he 
witnessed Vietnamese soldiers trying to molest a girl and throw 
her down.   Alternately, he maintains that he has been suffering 
from a chronic psychiatric disorder since his active service.

In order to establish service connection for PTSD, the evidence 
of record must include a medical diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (2010), a link, established 
by medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f) (2010).  The 
provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a 
mental disorder conform to the Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV).  

The law provides that "[i]f the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor."  
38 C.F.R. § 3.304(f)(1)(2010).  

Where, however, VA determines that the veteran did not engage in 
combat with the enemy, or that the veteran did engage in combat 
with the enemy but the claimed stressor is unrelated to such 
combat, the veteran's lay testimony, by itself, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates the 
veteran's testimony as to the occurrence of the claimed stressor.  
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d),(f) 
(2010); West v. Brown, 7 Vet. App. 70, 76 (1994).

The Board notes that the provisions relating to the establishment 
of service connection for PTSD, found at 38 C.F.R. § 3.304(f), 
were amended, effective July 13, 2008.  See 75 Fed. Reg. 39,843- 
39,852 (Jul. 13, 2010) and 75 Fed. Reg. 41,092 (Jul. 15, 2010) 
(effectuating a correction to the July 13, 2010 Federal 
Register).  As set forth in the Federal Register, the revised 
provisions of 38 C.F.R. § 3.304(f) were made effective July 13, 
2010, and apply to any claim that "[w]as appealed to the Board 
before July 13, 2010 but has not been decided by the Board as of 
that date."  Id. Because the Veteran's claim was pending before 
the Board on July 13, 2010, but had not yet been decided at that 
juncture, the amended provisions of 38 C.F.R. § 3.304(f) are for 
consideration in this case.

This recent regulatory change has eliminated the requirement for 
corroboration of a claimed in-service stressor if it is related 
to the Veteran's fear of hostile military or terrorist activity.  
It is necessary that a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD and that the Veteran's symptoms are related to 
the claimed stressor, provided that the claimed stressor is 
consistent with the places, types, and circumstances of the 
Veteran's service.  
38 C.F.R. § 3.304(f)(3)(2010).

Here, even though his military occupational specialty (MOS) was 
artillery, he was not awarded any combat medals or decorations.  
His service treatment records do not show any indicia of combat 
participation or exposure, nor combat-related complaints, 
treatment, or diagnoses.  

Based on the foregoing, the evidence does not support a finding 
that he engaged in combat with the enemy within the meaning of 38 
U.S.C.A. § 1154(b).  See Gaines v. West, 11 Vet. App. 353, 359 
(1998).  Accordingly, his statements and testimony concerning the 
alleged stressors may not be accepted, standing alone, as 
sufficient proof of their occurrence.  Therefore, independent 
evidence is necessary to corroborate his statement as to the 
occurrence of the claimed stressors.  Doran v. Brown, 6 Vet. 
App. 283, 288-89 (1994).  

As previously mentioned, the Board notes in the Veteran's June 
2002 written statement identifying his stressors, he indicated 
that he had been assigned to a particular unit in Vietnam other 
than the unit identified on his DD-214.  Service treatment 
records confirm that he sought treatment at that unit's aid 
station on several occasions in Vietnam.  Therefore, the RO 
sought verification of the Veteran's stressors using the unit 
identification other than that listed on the DD-214.  The report 
confirmed that the unit underwent rocket and mortar fire on 
several occasions during the time the Veteran was in Vietnam.  
Additionally, the report confirmed that the unit caused secondary 
explosions and destroyed enemy structures including villages.  
The report did not specifically identify the Veteran as being 
affected by those events.  

However, the Board notes that corroboration of every detail of a 
claimed stressor, including personal participation, is not 
required; independent evidence that the incident occurred is 
sufficient.  The Court has held that the fact that a veteran was 
stationed with a unit that sustained attacks strongly suggests 
that the Veteran was, in fact, exposed to these attacks.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  Giving all 
benefit of the doubt to the Veteran, the Board finds that the 
stressor that the Veteran underwent mortar fire is confirmed. 

Despite the confirmation of the mortar fire stressor, the Board 
finds that the Veteran's claim for PTSD fails as he has not been 
shown to have a diagnosis of PTSD during the course of this 
appeal.  The Board fully recognizes that records pre-dating the 
Veteran's 2002 petition to reopen his claim for service 
connection for an acquired psychiatric included diagnoses of 
PTSD.  See Social Security Administration (SSA) evaluations, 
"possible paranoid schizophrenia" (February 1988), PTSD 
(October 1992, January 1993, and August 1998), and "PTSD with 
irritability, angry paranoid features, argumentativeness" (June 
1998).  However, notwithstanding the fact that it unclear as to 
whether the SSA evaluators used the DSM-IV in rendering their 
diagnoses, the fact remains that these diagnoses of PTSD all 
occurred prior to when the Veteran filed his petition to reopen 
his claim for service connection.  Again, as per the Court's 
holding in McClain, the "current disability" requirement is 
satisfied "when a claimant has a disability at the time a claim 
for VA disability compensation is filed or during the pendency of 
that claim."

In this regard, the evidence received since the Veteran filed his 
petition to reopen his claim for service connection does not show 
a current diagnosis of PTSD.  To the contrary, two VA 
examinations have explicitly found that the Veteran does not meet 
the criteria for a diagnosis of PTSD.  The Veteran underwent two 
VA examinations in September 2008.  The first September 2008 VA 
examiner diagnosed the Veteran as having PTSD and a GAD.  
However, as discussed in a previous remand, that examination 
appeared to be based on the examination of a different veteran.  
That examination report referred to examinee as being 24 years of 
age and serving from 2002 to 2005.  The veteran in the present 
appeal was born in 1947 and served from 1967 to 1969.  

The second September 2008 examination, which appeared to relate 
to the Veteran because of findings pertaining to his stressors in 
Vietnam, diagnosed him as having a delusional disorder.   The VA 
examiner determined that he did not have PTSD and  that there was 
"no evidence of significant numbing, avoidance, or hyperarousal 
(criterion c and d for PTSD)."  The examiner also reviewed 
reports and noted that "there was a report of nightmares but no 
information was provided about their content and my impression is 
that there is not clinically significant re-experiencing of any 
stressors (even if one occurred but was not reported.)."  
However, as it was not readily apparent that the second September 
2008 examination pertained to the Veteran and because of the 
misfiled earlier examination, the Board directed the RO to afford 
the Veteran another examination.

Here, following a review of the claims file, psychiatric 
examination, and consideration of the Veteran's history and 
personal statement, the February 2010 VA examiner diagnosed the 
Veteran as having a delusional disorder.  The examiner determined 
that the Veteran did not endorse symptoms sufficient for a 
diagnosis of PTSD and that the Veteran's symptoms continue to 
meet criteria for delusional disorder.  The examiner explained, 
"symptoms include paranoid delusions that significantly impact 
his functioning. Origin of symptoms is unclear."

Consideration has been given to the Veteran's personal assertion 
that he suffers from PTSD.  In this regard, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence that it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-
40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  
Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional."  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) 
(quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007)).

In this case, however, the Veteran is not competent to provide 
testimony as to the diagnosis of his mental disorder.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 
2007) ("Sometimes the layperson will be competent to identify 
the condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer.").  
Because PTSD is not diagnosed by unique and readily identifiable 
features, it does not involve a simple identification that a 
layperson is competent to make.  Indeed, as discussed above, the 
VA examiners determined that the specific criterion for 
establishing a diagnoses PTSD have not been met.  Therefore, the 
Veteran's unsubstantiated statements asserting a diagnosis of 
PTSD are found to lack competency.

Thus, based on the foregoing, the Board finds that the 
preponderance of the evidence is against the finding that the 
Veteran has a current diagnosis of PTSD; and, therefore, his 
claim for service connection of PTSD fails. 

Further, the Board is unable to grant service connection for an 
acquired psychiatric disorder to include GAD and a delusional 
disorder.  With respect to Shedden element (1), current 
disability, the medical evidence indicates that the Veteran has 
been diagnosed with a delusional disorder and a GAS.  Shedden 
element (1) has therefore been demonstrated.

With respect to Shedden element (2), the Veteran's service 
treatment records are negative as to any suggestion of a 
delusional disorder, adjustment disorder, or any other 
psychiatric problem during service.  The Veteran's November 1969 
separation examination revealed that no psychiatric disabilities 
were present and the Veteran denied any "depression or excessive 
worry" on the report of medical history at that time.  Thus, no 
chronic disorder was noted in service. 

The Board has considered the Veteran's statements that he has 
experienced continuous psychiatric symptoms since service.  
Again, the Board must analyze the credibility and probative value 
of the evidence, account for the evidence that it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  In 
this case, the Veteran is competent to report symptoms such as 
feeling depressed, anxious, and worried because this requires 
only personal knowledge as it comes to him through his senses.  
Layno, 6 Vet. App. at 470.  However, the Board finds that the 
Veteran's reported history of continued symptomatology since 
active service, while competent, is nonetheless not credible.  

Significantly, the Veteran's reported history of continued 
symptoms since active service is inconsistent with the other 
evidence of record.  Indeed, his assertions of in-service 
incurrence are inconsistent with the history he provided to 
service examiners at the time of entrance and separation from 
both periods of service, during which time he denied any 
psychiatric symptomatology.  See Caluza v. Brown, 7 Vet. App. 498 
(1995) (in determining whether lay evidence is satisfactory, the 
Board may also properly consider internal inconsistency of the 
statements, facial plausibility, consistency with other evidence 
submitted on behalf of a veteran). 

Additionally, in this case, the Board also emphasizes the multi-
year gap between discharge from active duty service (1969) and 
initial reported symptoms related to a psychiatric disorder in 
1986 (a 17-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (indicating that "evidence of a prolonged 
period without medical complaint can be considered, along with 
other factors concerning the [V]eteran's health and medical 
treatment during and after military service, as evidence of 
whether a pre-existing condition was aggravated by military 
service"); see also Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (affirming Board's denial of service connection where 
veteran failed to account for lengthy time period between service 
and initial symptoms of disability).  Indeed, the Board's 
attention is drawn to the report of a 1986 VA examination wherein 
the Veteran specifically denied a history of treatment for 
psychiatric disability.  

Accordingly, Shedden element (2) has not been met, and the 
Veteran's claim fails on this basis alone.  

In the absence of element (2), it follows that element (3), 
medical nexus, is necessarily lacking.  Indeed, the evidence of 
record does not include any medical statements attempting to link 
the Veteran's currently diagnosed delusional disorder or 
adjustment disorder to his military service.  To the contrary, 
the report of the February 2010 VA examination included the 
finding that it was less likely that the Veteran's delusional or 
adjustment disorders were related to his active service, to 
include his in-service stressor events.  

The Board has also considered the Veteran's statements that his 
current disorder is related to service.  In this case, however, 
the Veteran is not competent to provide testimony regarding the 
etiology of his psychiatric disorder.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007).  Because a 
psychiatric disorder is not diagnosed by unique and readily 
identifiable features, it does not involve a simple 
identification that a layperson is competent to make.  Therefore, 
the Veteran's unsubstantiated statements regarding the claimed 
etiology of his psychiatric disorder are found to lack 
competency.

Accordingly, Shedden element (3), medical nexus, has not been 
satisfied, and the claim fails on that basis as well.

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection for an acquired psychiatric disorder, to include PTSD, 
and there is no doubt to be otherwise resolved.  As such, the 
appeal is denied.


ORDER


Service connection for an acquired psychiatric disorder, to 
include GAD and PTSD, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


